 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1307 
In the House of Representatives, U. S.,

May 4, 2010
 
RESOLUTION 
Honoring the National Science Foundation for 60 years of service to the Nation. 
 
 
Whereas Congress created the National Science Foundation in 1950 to promote the progress of science, to advance the national health, prosperity, and welfare, and to secure the national defense; 
Whereas the National Science Foundation, under the capable leadership of its directors, advised by the distinguished members of the National Science Board, has worked continuously and successfully for 60 years to ensure that the United States maintains its leadership in discovery, innovation, and learning in science, engineering, and mathematics; 
Whereas the National Science Foundation strengthens the economy and improves the quality of life in the United States as the Federal Government’s only agency dedicated to the support of fundamental research and education in all scientific and engineering disciplines; 
Whereas the National Science Foundation supports a network of 200,000 individuals each year, including scientists, engineers, students, and educators at over 2,000 colleges and universities, schools, nonprofit organizations, science centers and museums, and small businesses throughout our Nation, and funds multi-user facilities and tools for conducting world-class research and research training; 
Whereas during the past decade, the National Science Foundation has met increasingly challenging national needs with strategic planning, hard work, and unrelenting dedication; 
Whereas the National Science Foundation supports science, technology, engineering, and mathematics (STEM) education at all levels, including support for undergraduate and graduate students, early-career researchers, and K–12 STEM teachers, and emphasizes broadening participation in the Nation’s science and engineering research and education enterprises; 
Whereas the National Science Foundation, through its National Hazards Reduction Program, the George E. Brown, Jr., Network for Earthquake Engineering Simulation, the Approaches to Combat Terrorism program, and similar research activities, has contributed to predicting and reducing the risk of devastation from natural and manmade disasters, and during the past decade has funded quick-response research at the sites of unprecedented national and international tragedies, including the September 11 attacks on the United States, the South Asian earthquake and tsunami, Hurricane Katrina, and the Haitian earthquake, which in turn will contribute to further preventing and mitigating the impact of future disasters; 
Whereas the contributions of the National Science Foundation to understanding the fundamental nature of the universe included the completion, during the past decade, of the Robert C. Byrd Green Bank Telescope, the Gemini South Telescope, the Long-Range Interferometer Gravitational-wave Observatory, the South Pole Telescope, and the United States contribution to the Large Hadron Collider; and 
Whereas the research and observations supported by the National Science Foundation and conducted in the United States in the polar regions and across the planet increasingly contribute to our understanding of the climate: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the significance of the anniversary of the founding of the National Science Foundation; 
(2)acknowledges that 60 years of National Science Foundation achievements and service to the United States have advanced our Nation’s leadership in discovery, innovation, and learning in science, engineering, and mathematics; and 
(3)reaffirms its commitment to support investments in basic research, education, and technological advancement through the National Science Foundation, one of the premier scientific organizations in the World. 
 
Lorraine C. Miller,Clerk.
